
	
		I
		112th CONGRESS
		2d Session
		H. R. 4140
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2012
			Mr. Murphy of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to eliminate the
		  time limitation for use of eligibility and entitlement to educational
		  assistance under the Montgomery GI Bill.
	
	
		1.Short titleThis Act may be cited as the Restore
			 the Promise GI Bill.
		2.Elimination of
			 time limitation for use of eligibility and entitlement to educational
			 assistance under the Montgomery GI Bill
			(a)In
			 generalSection 3031 of
			 chapter 30 of title 38, United States Code, is amended to read as
			 follows:
				
					3031.Extension of
				entitlement to educational assistance expiring during a quarter or semester or
				after a major portion of a course is complete
						(a)Educational
				institutions operating on quarter or semester systemIf an individual eligible for educational
				assistance under this chapter is enrolled under this chapter in an educational
				institution regularly operated on the quarter or semester system and the period
				of such individual’s entitlement under this chapter would, under section 3013,
				expire during a quarter or semester, such period shall be extended to the end
				of such quarter or semester.
						(b)Other
				educational institutionsIf an individual eligible for
				educational assistance under this chapter is enrolled under this chapter in an
				educational institution not regularly operated on the quarter or semester
				system and the period of such individual’s entitlement under this chapter
				would, under section 3013, expire after a major portion of the course is
				completed, such period shall be extended to the end of the course or for 12
				weeks, whichever is the lesser period of
				extension.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by striking the item relating to section 3031 and inserting the
			 following new item:
				
					
						3031. Extension of entitlement to
				educational assistance expiring during a quarter or semester or after a major
				portion of a course is
				complete.
					
					.
			(c)Technical
			 amendmentsSuch title is further amended—
				(1)in section
			 3018C(e)(3)(B)—
					(A)by striking
			 (i) The Secretary and inserting The Secretary;
			 and
					(B)by striking clause
			 (ii);
					(2)in section
			 3020—
					(A)in subsection
			 (f)(1), by striking Subject to the time limitation for use of
			 entitlement under section 3031 of this title, an and inserting
			 An; and
					(B)in subsection (h),
			 by striking paragraph (5) and redesignating paragraphs (6) and (7) as
			 paragraphs (5) and (6), respectively; and
					(3)in section
			 3321(b), by striking paragraphs (1) and (2) and redesignating paragraphs (3)
			 and (4) as paragraphs (1) and (2), respectively.
				(d)ApplicabilityThe
			 amendment made by subsection (a) shall apply with respect to any person who has
			 been entitled to educational assistance under chapter 30 of title 38, United
			 States Code, at any time.
			(e)Outreach
			 requirementThe Secretary of Veterans Affairs shall carry out
			 appropriate outreach activities designed to inform veterans who may be able to
			 use their entitlement to educational assistance under such chapter by reason of
			 the amendment made by subsection (a) of the elimination of the time limitation
			 for the use of such entitlement.
			
